                                                         UNITED STATES DISTRICT COURT
                                                               DISTRICT OF MAINE

       CASE NAME: Lakeview Loan Servicing LLC v. Brown

       DOCKET NO: 2:18-cv-00496-DBH

                                                                  Exhibit List
Pltf    Dft
               Court                                                                                              Date       Date      Date
Exh     Exh                                                Description                                    Obj
               Exhib                                                                                            Mentioned   Offered   Admitted
No.     No.
 A                                                   12/9/16 Promissory Note

 B                                        Mortgage recorded in Book 17381 at Page 982

 C                            Assignment of Mortgage to Plaintiff recorded in Book 17716 at Page 713
                            Assignment of Mortgage to Plaintiff recorded in Book 17777 at Page 798 with
 D
                                                accompanying Power of Attorney
 E                                   9/4/18 Demand Letters sent pursuant to 14 M.R.S. § 6111

 F                                            Payment History and Judgment Figures

 G                                                       SCRA Affidavits

 H                                                Attorney Fees & Costs Affidavit

 I                                                       Proofs of Service
